Citation Nr: 0603585	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-25 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic heart 
disorder.  

2.  Entitlement to an increased disability evaluation for the 
veteran's bilateral hearing loss disability, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's right (major) carpal tunnel 
syndrome.  

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's left (minor) carpal tunnel 
syndrome.  

5.  Entitlement to an increased disability evaluation for the 
veteran's right (major) shoulder ankylosing spondylitis, 
currently evaluated as 20 percent disabling.  

6.  Entitlement to an increased disability evaluation for the 
veteran's left (minor) shoulder ankylosing spondylitis, 
currently evaluated as 20 percent disabling.  

7.  Entitlement to an increased disability evaluation for the 
veteran's left (minor) elbow ankylosing spondylitis, 
currently evaluated as 10 percent disabling.  

8.  Entitlement to an increased disability evaluation for the 
veteran's cervical spine ankylosing spondylitis with fusion, 
currently evaluated as 60 percent disabling.  

9.  Entitlement to an increased disability evaluation for the 
veteran's lumbar spine ankylosing spondylitis, currently 
evaluated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from November 1952 to March 
1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Detroit, Michigan, Regional Office (RO) which denied service 
connection for a chronic heart disorder; established service 
connection for right (major) carpal tunnel syndrome and left 
(minor) carpal tunnel syndrome; assigned 10 percent 
evaluations for those disabilities; recharacterized the 
veteran's ankylosing spondylitis of the lumbar spine, the 
shoulders, and the left elbow as lumbar spine ankylosing 
spondylitis evaluated as 40 percent disabling; right (major) 
shoulder ankylosing spondylitis evaluated as 20 percent 
disabling, left (minor) shoulder ankylosing spondylitis 
evaluated as 20 percent disabling, and left 


(minor) elbow ankylosing spondylitis evaluated as 10 percent 
disabling; and denied increased evaluations for the veteran's 
bilateral hearing loss disability and cervical spine 
ankylosing spondylitis with fusion.  In July 2003, the 
veteran submitted a notice of disagreement (NOD).  

In August 2003, the RO increased the evaluation for the 
veteran's cervical spine disability from 30 to 60 percent and 
the evaluation for his lumbar spine disability from 40 to 60 
percent.  In August 2003, the RO issued a statement of the 
case (SOC) to the veteran and his accredited representative 
which addressed the issues of service connection for a 
chronic heart disorder; initial evaluations in excess of 10 
percent for the veteran's right carpal tunnel syndrome and 
left carpal tunnel syndrome; and increased evaluations for 
his bilateral hearing loss, right shoulder, left shoulder, 
and left elbow disabilities.  In August 2003, the veteran 
submitted an Appeal to the Board (VA Form 9).  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected right 
carpal tunnel syndrome and left carpal tunnel syndrome.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) addressed a 
similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provide a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issues as 
entitlement to initial evaluations in excess of 10 percent 
for the veteran's right carpal tunnel syndrome and left 
carpal tunnel syndrome.  The veteran is not prejudiced by 
such action.  The Board has not dismissed any issue and the 
law and regulations governing the evaluation of disabilities 
is the same regardless of how the issue is styled.  

For the reasons and bases discussed below, an increased 
evaluation for the veteran's bilateral hearing loss 
disability is DENIED.  

The issues of the veteran's entitlement to service connection 
for a chronic heart disorder; initial evaluations in excess 
of 10 percent for his right carpal tunnel 


syndrome and left carpal tunnel syndrome; and increased 
evaluations for his right shoulder, left shoulder, left 
elbow, cervical spine, and lumbar spine disabilities are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The Department of Veterans Affairs (VA) 
will notify the veteran if further action is required on his 
part.  

The veteran has submitted claims of entitlement to both an 
increased evaluation for his tinnitus and special monthly 
compensation in excess of the rate payable under 38 U.S.C.A. 
§ 1114(n) (West 2002).  It appears that the RO has not had an 
opportunity to act upon the claims.  Absent an adjudication, 
a NOD, a SOC, and a substantive appeal, the Board does not 
have jurisdiction over the issues.  Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); 
Black v. Brown, 10 Vet. App. 279, 284 (1997); Shockley v. 
West, 11 Vet. App. 208 (1998).  Therefore, the issues are 
referred to the RO for action as may be appropriate.  
Black v. Brown, 10 Vet. App. 279 (1997).  If the veteran 
wishes to appeal from any decision, he has an obligation to 
file a timely NOD and a timely substantive appeal following 
the issuance of the SOC.  38 C.F.R. § 20.200 (2005).  


FINDING OF FACT

The veteran's bilateral hearing loss disability has been 
objectively shown to be productive of no more than Level I 
hearing impairment in the right ear and Level II hearing 
impairment in the left ear.  


CONCLUSION OF LAW

The criteria for an increased evaluation for the veteran's 
bilateral ear hearing loss disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a), 4.85, Diagnostic Code 6100 (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  The 
veteran was provided with VCAA notice in April 2002, October 
2003, November 2004, and August 2005 which informed him of 
the evidence needed to support his claim for an increased 
evaluation for his bilateral hearing loss disability; what 
evidence had been received; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claim.  The April 2002 VA notice was issued to the veteran 
prior to the November 2002 rating decision from which the 
instant appeal arises.  
The veteran has been afforded multiple VA examinations.  The 
examination reports are of record.  The veteran was scheduled 
for a hearing before a Veterans Law Judge.  The veteran 
subsequently cancelled the hearing and withdrew his hearing 
request.  There remains no issue as to the substantial 
completeness of the veteran's claim for an increased 
evaluation for his bilateral hearing loss disability.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2005).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  The VA has satisfied its duty to notify and 
the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 
(2005); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Therefore, the Board 
concludes that appellate review of the veteran's claim for an 
increased evaluation would not constitute prejudicial error.  




II.  Bilateral Hearing Loss Disability

A.  Historical Review

The veteran's service medical records indicate that he was 
diagnosed with bilateral hearing loss disability.  In April 
1954, the RO established service connection for bilateral 
hearing loss disability and assigned a 10 percent evaluation 
for that disorder.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  Disability evaluations 
for bilateral defective hearing range from noncompensable to 
100 percent based on the degree of organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by a pure tone audiometry test in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  The rating schedule establishes eleven auditory 
acuity levels designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  Hearing 
tests will be conducted without hearing aids, and the results 
of above-described testing are charted on Table VI and Table 
VII.  The evaluations derived from the rating schedule are 
intended to make allowance for improvement by hearing aids.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  

Exceptional patterns of hearing impairment are to be 
evaluated in accordance with the provisions of 38 C.F.R. 
§ 4.86 (2005).  That regulation states that:

(a)  When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b)  When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral. That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

At an August 2002 VA examination for compensation purposes, 
the veteran reported that his bilateral hearing loss 
disability was "not a major issue at this time."  On 
audiological evaluation, the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
45
60
60
LEFT

30
60
75
70
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  
The veteran was diagnosed with mild to moderately severe 
bilateral sensorineural hearing loss disability.  

In a January 2005 written statement, the accredited 
representative advanced that the findings of the October 2002 
VA audiological evaluation differed from the prior VA 
audiological evaluations of record and were therefore 
inadequate for rating purposes.  The accredited 
representative requested that the veteran's claim for an 
increased evaluation be remanded to the RO so that he could 
be afforded further evaluation.  In her December 2005 
Informal Hearing Presentation, the accredited representative 
advanced that the October 2002 VA audiological evaluation was 
inadequate for rating purposes as it was conducted without 
the veteran's claims files and was too old.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  
Initially, the Board notes that pure tone thresholds for both 
ears at each of the four specified frequencies (1000, 2000, 
3000, and 4000 Hertz) have not been shown to be 55 decibels 
or more.  Additionally, while the pure tone thresholds at 
1000 Hertz were 30 decibels for both ears, the pure tone 
threshold at 2000 Hertz has not been reported to be 70 
decibels or more.  Therefore, the provisions of 38 C.F.R. 
§ 4.86 (2005) pertaining to evaluation of exceptional 
patterns of hearing impairment are not for application.  

The October 2002 VA audiological evaluation reflects that the 
veteran exhibited Level I right ear hearing loss and Level II 
left ear hearing loss upon application of 38 C.F.R. § 4.85, 
Table VI (2005).  38 C.F.R. § 4.85 (2005).  Such hearing 
impairment merits assignment of a noncompensable evaluation 
upon application of 38 C.F.R. § 4.85, Table VII (2005).  
Because the 10 percent evaluation has been continuously in 
effect for more than 20 years, that evaluation is protected 
under the provisions of 38 C.F.R. § 3.951(b) (2005).

The veteran advances on appeal that the current clinical 
findings merit assignment of an evaluation in excess of 10 
percent.  The Court has clarified that the "[a]ssignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  While acknowledging that the veteran experiences 
significant bilateral hearing loss disability, the Board 
finds the results of specific testing conducted by skilled 
individuals to be more probative than the lay opinions of 
record.  The objective clinical findings fall directly within 
the criteria for a noncompensable evaluation under the 
provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  

In addressing the accredited representative's assertions that 
the report of the October 2002 VA audiological evaluation is 
inadequate for rating purposes as the examination findings 
were not consistent with the prior audiological findings of 
record; the evaluation was conducted without the veteran's 
claims file; and was too old, the Board finds that the 
examination report is not defective and adequately reflects 
the veteran's audiological disability picture.  In taking the 
accredited representative's contentions in turn, the Board 
notes that the mere fact that the evaluation does not support 
the veteran's claim for an increased evaluation does not 
render it inadequate for rating purpose in the absence of a 
specific defect.  Second, while the examining VA audiological 
personnel noted that the veteran's service medical records 
were not available for review, they stated that his VA 
audiological records had been provided and cited from that 
clinical documentation.  Such a review is sufficient to 
comply with the Court's direction that contemporaneous review 
of the veteran's claims file is necessary to render an 
evaluation adequate for rating purposes.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Lastly, as neither 
the veteran nor the clinical documentation of record convey 
that there has been any change in the veteran's hearing loss 
disability since the October 2002 evaluation, the Board finds 
that examination may not be considered as too stale to allow 
for an accurate assessment of the veteran's current level of 
audiological disability.  Therefore, the Board concludes that 
the current 10 percent evaluation adequately reflects the 
veteran's bilateral hearing loss disability picture.  


ORDER

An increased evaluation for the veteran's bilateral hearing 
loss disability is DENIED.  
REMAND

The veteran asserts that service connection is warranted for 
a chronic heart disorder as he may have developed such a 
disability as the result of his service-connected chronic 
hypertension.  The report of an August 2002 VA examination 
for compensation purposes states that the veteran neither 
reported having been diagnosed with a chronic heart disorder 
nor exhibited such a disability on physical evaluation.  An 
October 2002 VA electrodiagnostic study revealed findings 
consistent with a "small sized, mild degree inferolateral 
[myocardial] perfusion defect.  In his July 2003 NOD, the 
veteran advanced that he was unsure whether he had a chronic 
heart disorder.  As it is not evident from the record whether 
the findings of the October 2002 VA electrodiagnostic study 
constitute manifestations of a chronic heart disorder, the 
Board finds that an additional VA examination for 
compensation purposes would be helpful.  

The report of a May 2005 VA Aid and Attendance evaluation 
notes that the veteran reported that "his fingers do not 
move very well now and describes them as being stiff and 
moving almost like in a mechanical-like fashion rather than 
in the fluid motion that he was previously used to."  The 
veteran's complaints may reflect an increase in severity of 
his right carpal tunnel syndrome and left carpal tunnel 
syndrome.  The VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Therefore, the Board finds that the 
veteran should be afforded further VA evaluation to ascertain 
the current nature and severity of his right carpal tunnel 
syndrome and left carpal tunnel syndrome.  

In November 2001, the RO recharacterized the veteran's 
service-connected right shoulder, left shoulder, and left 
elbow disabilities as right (major) shoulder ankylosing 
spondylitis; left (minor) ankylosing spondylitis; and left 
(minor) elbow ankylosing spondylitis.  The Court has taken 
judicial notice that "ankylosing spondylitis is a form of 
rheumatoid arthritis that affects the spine ... and producing 
pain and stiffness as a result of inflammation of the 
sacroiliac, intervertebral, and costovertebral joints; 
paraspinal calcification, with ossification and ankylosis of 
the spinal joints, may cause complete rigidity of the spine 
and thorax."  Colayong v. West, 12 Vet. App. 524, 530 
(1999).  By definition, the veteran's right shoulder, left 
shoulder, and left elbow disabilities cannot be ankylosing 
spondylitis.  Given the significantly mistaken 
characterization of the veteran's right shoulder, left 
shoulder, and left elbow disabilities, the Board finds that 
further VA evaluation is necessary in order to ascertain and 
apply the appropriate diagnostic criteria.  

The veteran has submitted a timely NOD with the denial of 
increased evaluations for his cervical spine ankylosing 
spondylitis with fusion and lumbar spine ankylosing 
spondylitis.  The RO has not issued a SOC to the veteran and 
his accredited representative which addresses those issues.  
The Court has directed that where a veteran has submitted a 
timely NOD with an adverse decision and the RO has not 
subsequently issued a SOC addressing the issue, the Board 
should remand the issue to the RO for issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, this case is REMANDED for the following action:  

1.  Request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after November 2004, 
not already of record, be forwarded for 
incorporation into the record.  

2.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
severity of his claimed chronic heart 
disorder and service-connected right 
shoulder, left shoulder, and left elbow 
disabilities, right carpal tunnel 
syndrome, and left carpal tunnel 
syndrome.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  If 
possible, the examiner or examiners 
should advance specific diagnoses for the 
veteran's service-connected right 
shoulder, left shoulder, and left elbow 
disabilities.  
The examiner or examiners should 
specifically state whether the 
inferolateral myocardial perfusion defect 
identified by the October 2002 VA 
electrodiagnostic study constitutes a 
manifestation of a chronic heart 
disorder.  The examiner or examiners 
should advance an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that any identified chronic heart 
disorder had its onset during active 
service; is in any other way causally 
related to active service ; or is 
etiologically related to or has increased 
in severity beyond its natural 
progression as the result of the 
veteran's service-connected disabilities 
including his chronic hypertension.  

The examiner or examiners should identify 
the limitation of activity imposed by the 
veteran's right shoulder, left shoulder, 
and left elbow disabilities, right carpal 
tunnel syndrome, and left carpal tunnel 
syndrome with a full description of the 
effect of the disabilities upon his 
ordinary activities.  The examiner or 
examiners should fully describe any 
weakened movement, excess fatigability, 
and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of his upper 
extremities should be noted and 
described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
express an opinion as to the impact of 
the veteran's right shoulder, left 
shoulder, and left elbow disabilities, 
right carpal tunnel syndrome, and left 
carpal tunnel syndrome upon his 
vocational pursuits.  

Send the claims folders to the examiner 
or examiners for review of pertinent 
documents therein.  The examination 
report(s) should specifically state that 
such a review was conducted.  

3.  Then issue a SOC to the veteran and 
his accredited representative which 
addresses the issues of the veteran's 
entitlement to increased evaluations for 
his cervical spine ankylosing spondylitis 
with fusion and lumbar spine ankylosing 
spondylitis.  The veteran and his 
accredited representative should be given 
the opportunity to respond to the SOC.  

4.  Then readjudicate the issues of the 
veteran's entitlement to service 
connection for a chronic heart disorder; 
an initial evaluation in excess of 10 
percent for his right (major) carpal 
tunnel syndrome; an initial evaluation in 
excess of 10 percent for his left (minor) 
carpal tunnel syndrome; and increased 
evaluations for his right (major) 
shoulder ankylosing spondylitis, left 
(minor) shoulder ankylosing spondylitis, 
and left (minor) elbow ankylosing 
spondylitis with express consideration of 
the provisions of 38 C.F.R. § 3.310(a); 
and the Court's holding in Allen v. 
Brown, 7 Vet. App. 439 (1995).  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
SOC.  The veteran should be given the 
opportunity to respond to the SSOC.  
The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


